Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 16-1336

              JOHN J. HYNES, JR. & EILEEN J. HYNES,

                     Petitioners, Appellants,

                                    v.

                COMMISSIONER OF INTERNAL REVENUE,

                       Respondent, Appellee.


                   APPEAL FROM THE DECISION OF
                   THE UNITED STATES TAX COURT


                                 Before

                    Lynch, Lipez, and Barron,
                         Circuit Judges.


     Timothy J. Burke for appellants.
     Sherra Wong, Attorney, Tax Division, with whom Bruce R.
Ellisen, Attorney, Tax Division, and Caroline D. Ciraolo,
Principal Deputy Assistant Attorney General, Department of
Justice, were on brief, for appellee.


                          December 7, 2016
            Per Curiam.     Appellants John J. Hynes, Jr. and Eileen J.

Hynes appeal an adverse United States Tax Court decision.                After

oral argument and a careful review of the record and briefs, we

summarily affirm the judgment of the Tax Court. See 1st Cir.

R. 27.0(c).       In doing so, we specifically note that the Tax Court

correctly placed on appellants the burden of proving that they had

not in fact received the income reported on their tax returns, and

that the court did not err in finding that appellants had failed

to meet this burden. See Cavallaro v. Comm'r, 2016 WL 6820367,

at *3 (1st Cir. Nov. 18, 2016); United States v. Rexach, 482
F.2d 10, 16 (1st Cir. 1973).        Similarly, we note that the Tax Court

did   not   err    in   finding   that   appellants    were   liable   for   the

accuracy-related        penalties   imposed    by     the   Internal   Revenue

Service.    See I.R.C. § 6662.

            Affirmed.




                                     - 2 -